UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


DEBORAH DIANE FLETCHER,             )
                                    )
               Plaintiff,           )
                                    )
            v.                      )              Civ. Action No. 11-1943 (ABJ)
                                    )
U.S. DEPARTMENT OF EDUCATION, )
                                    )
               Defendant.           )
___________________________________ )



                                MEMORANDUM OPINION

       Plaintiff Deborah Diane Fletcher filed this action asking that a student loan debt owed to

the Department of Education be discharged due to her disability. See Compl. [Dkt. 1]. The

government has now officially declared that the debt has been discharged, and it has moved for

summary judgment on the basis that this case is moot. See Def’s Motion for Summary Judgment

[Dkt. 20]. In support of summary judgment, the government has filed a sworn declaration from a

Loan Analyst at the Department of Education which clearly states that any student loan debts

have been discharged and that Ms. Fletcher does not owe any balance. Ex. 1 to Def’s Motion,

Decl. of Lynda Faatalale ¶ 3.

       In her response to the instant motion, Ms. Fletcher states: “the fact that the loans were

drop[ped] is something I was [hoping] for at the end of this case.” Motion and Summary [Dkt. #

22] at 2. She is now “asking for [a] judgment” in the amount of $12 million. Id. Ms. Fletcher

has obtained the only relief sought from the complaint, i.e., the discharge of her student loan



                                               1
debt. Hence, the Court will grant defendant’s summary judgment motion on mootness grounds

and will dismiss this case.

       Also pending is Ms. Fletcher’s motion filed on May 3, 2013, for a “Default Resolution

Letter” [Dkt. # 16]. Defendant opposed the motion on the basis that it was premature, stating

that the relief sought “would only be available were plaintiff to succeed in this action.” Mem. in

Opp’n to Pl.’s Request for a Default Resolution Letter [Dkt. # 17].             Subsequently, the

Department of Education officially informed this court that the debt had been discharged, and it

supplied the Court and Ms. Fletcher with a sworn declaration that clearly states: “As of the date

of this declaration, Deborah D. Fletcher has a $0.00 balance owing on these debts.” [Dkt. 20-1].

Therefore, the Court finds that Ms. Fletcher has received the documentation she sought in her

motion, and it will deny the motion as moot as well.

        A separate Order accompanies this Memorandum Opinion.



                                                       ___________s/___________
                                                       AMY BERMAN JACKSON
                                                       United States District Judge
DATE: September 30, 2013




                                                2